—In a child custody proceeding pursuant to Family Court Act article 6, the mother appeals from an order of the Family Court, Queens County (Seiden, R.), dated October 18, 2000, which, after a hearing, denied her petition to modify a prior order of the same court (Lauria, J.), dated May 31, 1994, awarding custody of the parties’ child to the father.
Ordered that the order is affirmed, without costs or disbursements.
*368The Family Court’s determination has a sound and substantial basis in the record and should not be disturbed (see Eschbach v Eschbach, 56 NY2d 167, 171; Matter of Rueckert v Reilly, 282 AD2d 608; Matter of Maggio v Furia, 281 AD2d 628; Matter of Lynch v Acey, 281 AD2d 483; Barbato v Barbato, 264 AD2d 792). Florio, J.P., Smith, Luciano and H. Miller, JJ., concur.